Citation Nr: 0842227	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  03-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, including as secondary to Agent Orange exposure.

2.  Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1965 to March 1967, from April 1967 to April 1970, from 
July 1970 to October 1982, and from December 1983 to August 
1986.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and February 2003 rating 
decisions by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2008, the 
veteran testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran was not exposed to herbicides while on active 
duty in Korea.

3.  The evidence of record demonstrates the veteran's claimed 
diabetes mellitus, type II, and residuals are not a result of 
any established event, injury, or disease during active 
service.

4.  In an October 2008 written statement (prior to the 
promulgation of a decision in the appeal), the veteran 
expressed his intent to withdraw the claim pending on appeal, 
including entitlement to nonservice-connected pension; there 
is no question of fact or law remaining before the Board in 
these matters.



CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active service, nor may service incurrence of 
diabetes be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The appellant has withdrawn his appeal for entitlement to 
nonservice-connected pension; the Board has no further 
jurisdiction in these matters.  38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002); 38 C.F.R. §§ 20.201, 20.202, 20.204 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008).  As part of that notice, VA must inform 
the claimant of the information and evidence he is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on his behalf.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b)(1) (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.

In regards to the claim seeking entitlement to nonservice-
connected pension, given the veteran's expression of intent 
to withdraw all issues on appeal, further discussion of the 
impact of the VCAA is not necessary.

In regards to the claim seeking service connection for 
diabetes mellitus, the RO sent the veteran letters in 
February 2002 (prior to the rating decisions on appeal), and 
March 2007, informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence. 

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
the VCAA notice requirement be accomplished prior to an 
initial unfavorable AOJ adjudication.  Because complete VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not completed prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, 
including providing testimony before a member of the Board, 
and to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.  Furthermore, neither the veteran nor his 
representative contends that notice has been less than 
adequate. 

A letter dated in March 2006 provided the veteran with notice 
regarding the disability ratings and effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)); 
however, as the Board concludes below that there is a 
preponderance of the evidence against the appellant's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In summary, based on the facts of this case, the Board finds 
that "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim."  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary. Again, neither the veteran nor his 
representative has argued otherwise.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).

In this case, the veteran's service treatment records are on 
file, as are post-service VA clinical records identified by 
the veteran.  The veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims. 38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).

The veteran has also been afforded multiple VA medical 
examinations in connection with this appeal.  38 C.F.R. § 
3.159(c)(4) (2008).  The Board finds that the reports of 
these examinations provide the necessary medical opinions.  
See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.

II. Factual Background, Criteria, and Analysis

A.  Diabetes Mellitus

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including diabetes mellitus, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Veterans diagnosed with type II diabetes who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307 (2008).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease. The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service. 38 C.F.R. § 3.307(d)(1) (2008)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, the veteran's service treatment records (STR's) 
are negative for any signs, symptoms, or treatment for 
diabetes.  A January 1967 urinalysis report was negative for 
sugar.  STR's showed that the veteran was treated at Camp St. 
Barbara, Korea for unrelated ailments between 1968 and 1969.  
A September 1980 glucose test revealed that the veteran's 
glucose level was 101.  The April 1986 separation/retirement 
examination report indicates that the veteran had a normal 
endocrine system and urinalysis was negative for sugar.  The 
veteran indicated on his April 1986 Report of Medical History 
that he never had sugar in his urine.

Service personnel records showed that the veteran served with 
Battery A 1st TAB 25th Artillery Unit in Korea.  

A VA treatment record dated September 1992 contains a 
diagnosis of diabetes. Additional VA treatment notes from 
1992 through 2007 show continual treatment for diabetes 
mellitus. 

On May 2002 VA examination, the veteran reported that he was 
in and out of Vietnam between 1970 and 1971.  It was noted 
that his diabetes was diagnosed in 1992.  After examination, 
the diagnosis was intermittent claudication due to diabetes 
and arteriosclerotic peripheral vascular disease.  

In March 2002, the National Personnel Records Center (NPRC) 
found that in regards to the veteran, there were no records 
of exposure to herbicides.  

In June 2002 correspondence, the Director for the Center for 
Unit Records Research (CURR) noted that according to military 
records, herbicides were used in Korea between 1967 and 1969.  
The documentation stated that "chemical herbicides were used 
along the southern boundary of the demilitarized zone (DMZ) 
during the 1967-1969 period by the Republic of Korea Armed 
Forces as part of counter infiltration operations."  No US 
personnel were known to have been actually involved in the 
application of the herbicides.  It was noted that information 
concerning Camp Saint Barbara was unable to be located, 
including its location in proximity to the DMZ.  

On April 2003 VA examination, the veteran indicated that he 
served in Korea, Okinawa, and Germany and had diabetes since 
1991.  The diagnoses was peripheral vascular disease of the 
lower extremities bilaterally related to diabetes and 
diabetic neuropathy.  

On June 2003 VA examination, it was noted that the claims 
file was reviewed.  The veteran reported that he did not 
serve in Vietnam, but served in Korea from 1968 to 1969 at 
which time herbicides were used in the region.  He was 
diagnosed with diabetes mellitus, type II.  

In various statements, the veteran contended that he was 
exposed to Agent Orange while he was stationed in at Camp St. 
Barbara in Korea between 1968 and 1969.  He indicated that 
firebase was close to the DMZ and that he reported to field 
duties in the DMZ.  He also claimed possible exposure while 
he was serving in Okinawa in August 1970.  

During his personal hearing before the undersigned Veterans 
Law Judge in October 2008, the veteran indicated that he was 
not diagnosed with diabetes while on active duty or within a 
year after leaving the military.  He stated that he was 
diagnosed around 1991 or 1992.   He believed that his current 
diagnosis of diabetes mellitus was related to being exposed 
to Agent Orange while he was in Korea in 1968 or 1989.  He 
said he was stationed at Camp Saint Barbara which was about 
25 to 30 miles off Camp Casey, which was above the 38th 
parallel (which was considered the DMZ).  He was an 
administrative clerk with the 25th Filed Artillery.  He was 
stationed there for approximately 14 months.  He indicated 
that he had field duty up and down the zone, the DMZ area.  
He said he thought the 2nd Infantry or the 7th Infantry 
Division was located at Camp Casey.   

The veteran's primary contention is that he has diabetes as a 
result of exposure to Agent Orange while on active duty in 
Korea in 1968.

The Board notes that herbicides, including Agent Orange, were 
sprayed in areas of Korea. According to the Adjudication 
Procedure Manual M21-1R (M21-1R), Part IV, Subpart ii, 
Chapter 2, Section C, Paragraph 10, exposure to herbicides 
will be conceded if a veteran alleges service along the DMZ 
in Korea and was assigned to one of the units shown in the 
table below between April 1968 and July 1969.

Combat Brigade of the 2nd Infantry 
Division Reaction Force 3rd Brigade of 
the 7th Infantry Division 1st Battalion, 
38th Infantry 4th Squadron, 7th Cavalry, 
Counter Agent Company 1st Battalion, 17th 
Infantry 2nd Battalion, 38th Infantry

1st Battalion, 31st Infantry 1st 
Battalion, 23rd Infantry

1st Battalion, 32nd Infantry 2nd 
Battalion, 23rd Infantry

2nd Battalion, 10th Cavalry 3rd 
Battalion, 23rd Infantry

2nd Battalion, 17th Infantry 2nd 
Battalion, 31st Infantry

Note: Service records may show assignment 
to either the 2nd or the 7th Infantry 
Division.

2nd Battalion, 31st Infantry

Note: Service records may show assignment 
to either the 2nd or the 7th Infantry 
Division.

2nd Battalion, 32nd Infantry 3rd 
Battalion, 32nd Infantry

Note: Service records may show assignment 
to either the 2nd or the 7th Infantry.

3rd Battalion, 32nd Infantry

Note: Service records may show assignment 
to either the 2nd or the 7th Infantry. 
1st Battalion, 9th Infantry

2nd Battalion, 9th Infantry

1st Battalion, 72nd Armor

2nd Battalion, 72nd Armor

1st Battalion, 12th Artillery

1st Battalion, 15th Artillery

7th Battalion, 17th Artillery

5th Battalion, 38th Artillery

6th Battalion, 37th Artillery

United Nations Command Security 
Battalion-Joint Security Area (UNCSB-JSA)

Crew of the USS Pueblo

In this case, the veteran asserts that he served along the 
DMZ in Korea in 1968, and so the first requirement is 
satisfied.  Unfortunately, the second requirement for 
presumption exposure to herbicides while serving in Korea is 
not satisfied as military records do not show that the 
veteran was assigned to any of the units listed in the table 
in M21-1R, Part IV, Subpart ii, Chapter 2, Section C, 
Paragraph 10 as listed above.

As set forth above, in March and June 2002, NPRC and CURR, 
investigated the veteran's claim that he was in an area 
affected by Agent Orange while serving in Korea.  CURR 
determined that no US personnel were known to have been 
actually involved in the application of the herbicides.  It 
was noted that information concerning Camp Saint Barbara was 
unable to be located, including its location in proximity to 
the DMZ.  NPRC found that there were no records of the 
veteran being exposed to herbicides.  Although the veteran's 
service records document that he served in Korea in 1968, 
they do not show that he was stationed in an area where 
herbicides were sprayed.

The Board has carefully considered the veteran's assertions 
that he was exposed to herbicides and Agent Orange while on 
active duty in Vietnam.  Unfortunately, his assertions are 
not supported by the other evidence of record.  Service 
records do not show service in Vietnam and the veteran 
himself later claimed that he did not serve in Vietnam.  
Ultimately, the Board finds the veteran's unit records to be 
persuasive that while herbicides were used in Korea beginning 
in 1968, the veteran was not stationed in an area of Korea 
where they were employed.  The official service records and 
unit history are persuasive as they are official records 
created by the service department at the time in question.

While the veteran maintains possible Agent Orange exposure 
while he served in Okinawa in 1970, and records from the 
service department show that the veteran served overseas in 
Okinawa during the Vietnam era, service in other areas does 
not constitute service in the Republic of Vietnam without 
evidence showing actual visitation to the Republic of 
Vietnam. See e.g. VA O.G.C. Prec. Op. No. 7-93 (holding that 
the term "service in Vietnam" does not include service of a 
Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace).  
Again, a showing of actual duty or visitation in the Republic 
of Vietnam is required or serving in the above listed units 
in the right time frame in Korea is required to be afforded 
any presumptive basis.  There is no objective evidence of any 
herbicide exposure while serving in Okinawa.  

The Board has also considered whether service connection for 
diabetes and its residuals could be granted on a direct 
basis.  As mentioned previously, the service treatment 
records are negative for any signs of diabetes mellitus.  The 
first evidence of diabetes mellitus in the evidence of record 
appears in 1992-nearly 24 years after the veteran's alleged 
exposure in Korea and six years post active duty.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Also, the veteran 
indicated during his October 2008 video conference hearing 
that he did not experience any signs of diabetes during 
service and was diagnosed with diabetes in 1991 or 1992.  
Without medical evidence of in-service incurrence or 
aggravation of a disease, service connection on a direct 
basis cannot be established.  Hickson v. West, 12 Vet. App. 
247, 253 (1999)

The Board has considered whether service connection for 
diabetes could be established on a presumptive basis.  To 
establish service connection for diabetes on a presumptive 
basis, the disability must manifest itself to a compensable 
degree within one year of the veteran leaving active duty. 
See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this case, no 
medical evidence demonstrates that the veteran experienced 
diabetes to a compensable level within a year after his 
discharge from active duty.  Additionally, the veteran 
indicated during his October 2008 video conference hearing 
that he did not experience any symptoms of diabetes within a 
year after leaving active service.  Therefore, service 
connection for diabetes cannot be established on a 
presumptive basis.

The Board has considered the veteran's statements and finds 
them to be competent evidence regarding the symptoms he is 
able to personally observe.  However, while the veteran may 
sincerely believe he has diabetes as a result of service, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  There is a preponderance of the 
evidence against the claim.

B.  Nonservice-connected pension

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In a written statement received in October 2008 (prior to the 
promulgation of a decision in the appeal), the veteran 
expressed his intent to withdraw his claim pending on appeal.  
Hence, there is no allegation of error of fact or law for 
appellate consideration on these claims.  Accordingly, the 
Board does not have jurisdiction to consider an appeal on 
these matters.




ORDER

Service connection for diabetes mellitus, type II, including 
as secondary to Agent Orange exposure is denied.

The appeal seeking entitlement to nonservice-connected 
pension is dismissed.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


